Under an indictment charging appellant with the offense of murder with malice, he was convicted of murder without malice, and his punishment was assessed at two years in the state penitentiary.
The record is before us without bills of exception.
The statement of facts, being entirely in question and answer form, and not having been approved by the trial judge, cannot be considered. Art. 760, C. C. P.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.